DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicant’s response to Non-Final Office Action
Applicants response dated 10 January 2022 to the Non-Final Office Action dated 15 October 2021 is acknowledged.  
Amended claims, dated 10 January 2022 have been entered into the record.

Priority
This application claims priority to Chinese Application No. 201710242435.0, filed April 14, 2017.  Applicant has filed an English translation of the priority application together with a statement that the translation is accurate.  The claims are supported by the application.  Foreign priority has been “perfected”.

PTO-892 Form
The US 11111236 publication has Applicant and/or Inventor in common with the instant application and describes related subject matter.

Status of the Claims
Claims 15, 26-33 and 35 are allowed. 
Claims 1-14, 16-25 and 34 were cancelled by the Applicant.
Examiner’s Response
All of the outstanding rejections are overcome in view of the present amendment and response:
Prior Art Rejections
The prior art rejections set forth at pages 5-15 of the previous office action are all overcome for the reasons stated in Applicant’s response.
Double Patenting Rejections
[1] Claims 15-18, 27, 29, 31 and 33 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9-14 and 16-20 of copending Application No. 16767523.
 [2] Claims 15-18, 27, 29, 31 and 33 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-24 of U.S. Patent No. 10,442,793 in view of Rech (Pain Research and Treatment 2012, 145965).
The present claims have been amended to require the limitations of previous claim 23 which was not subject to either of the above two grounds of rejection.  In particular the reference claims do not provide any reason to provide for a combination which comprises the KOR agonist compound of compound 35.  The above two rejections are overcome for at least this reason.

[3] Claims 15-23, 27, 29, 31 and 33-34 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-24 of U.S. Patent No. 10,442,793 in view of LI (CN107098871, IDS), SCHTEINGART (WO2008057608, IDS) and RECH (Pain Research and Treatment 2012, 145965).


Election/Restrictions
Claim 15 is allowable. Claims 26, 28, 30 and 32, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-II and the species of the generic invention, as set forth in the Office action mailed on 08 June 2021, is hereby withdrawn and claims 26, 28, 30 and 32 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a novel method for alleviating and/or treating pain in a subject comprising administering a combination of compound 19 as a MOR agonist together with compound 35 as a KOR agonist and to a pharmaceutical composition comprising both of these compounds.  The closest prior art is represented by references teaching MOR agonist compounds similar in structure to compound 19 and/or by references teaching KOR agonist compounds similar in structure to compound 35.  See for example CHEN (J. Med. Chem. 2013, 56, 20, 8019–8031. IDS) and SCHTEINGART (WO2008057608, IDS).  SCHTEINGART teaches peptide amides as KOR agonists, having structural features in common with compound 35. CHEN teaches spirocyclic compounds as MOR agonists, having structural features in common with compound 19.   The references, and the prior art as a whole, do not teach or suggest the compounds required by the present claims either alone or in combination with each other.
The present claims are allowable for at least these reasons.

Conclusion
	Claims 15, 26-33 and 35 (renumbered claims 1-10) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625